UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6678


ALBERT C. BURGESS, JR.,

                    Plaintiff - Appellant,

             v.

JOHN D. ELLIOTT; SCOTT ELLIOTT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. R. Bryan Harwell, District Judge. (3:16-cv-03325-RBH)


Submitted: August 17, 2017                                        Decided: August 22, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se. Tucker S. Player, PLAYER LAW FIRM,
LLC, Columbia, South Carolina; Drew Hamilton Butler, RICHARDSON PLOWDEN,
Charleston, South Carolina; Carmen Vaughn Ganjehsani, RICHARDSON PLOWDEN,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert Charles Burgess, Jr., appeals the district court’s order adopting the

recommendation of the magistrate judge and dismissing as barred by the statute of

limitations his civil action for legal malpractice and tortious interference with contract

and additionally dismissing his legal malpractice claim for failure to state a claim.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Burgess v. Elliott, No. 3:16-cv-03325-RBH (D.S.C.

Apr. 27, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                            2